UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 □ Transition report under section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 000-31380 APPLIED MINERALS, INC. (Exact name of registrant as specified in its charter) Delaware 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Suite 1101, New York, NY (Address of principal executive offices) (Zip Code) (800) 356-6463 (Issuer’s Telephone Number, Including Area Code) Former name, former address, and former fiscal year, if changed since last report: Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO □ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer□ Accelerated Filerx Non-accelerated Filer□ Smaller Reporting Company□ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES □ NO x The number of shares of the registrant’s common stock, $0.001 par value per share, outstanding as of April 30, 2013 was 94,410,158. APPLIED MINERALS, INC. (An Exploration Stage Mining Company) FIRST QUARTER 2-Q TABLE OF CONTENTS Page(s) PART I.FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 3 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended 4 March 31, 2013 and 2012, and for the period from January 1, 2009 (Beginning of Exploration Stage) to March 31, 2013 Unaudited Condensed Consolidated Statement of Stockholders' Equity for the Three Months 5 Ended March 31, 2013 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended 6 March 31, 2013 and 2012, and for the period from January 1, 2009 (Beginning of Exploration Stage) to March 31, 2013 Notes to the Unaudited Condensed Consolidated Financial Statements 8 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 Controls and Procedures 17 PART II.OTHER INFORMATION Item 1 Legal Proceedings 18 Item 1A Risk Factors 18 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 Defaults Upon Senior Securities 18 Item 4 Mine Safety Disclosure 18 Item 5 Other Information 18 Item 6 Exhibits 19 Signatures 20 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance of $25,106 at March 31, 2013 and December 31, 2012, respectively Deposits and prepaid expenses Total Current Assets Property and Equipment Land and mining property Property and equipment, net Total Property and Equipment, Net Other Assets Deposit Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Stock awards payable Current portion of notes payable Total Current Liabilities Long-Term Liabilities Long-term portion of notes payable Warrant derivative Total Long-Term Liabilities Total Liabilities Commitments and Contingencies - 0 - - 0 - Stockholders’ Equity Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued or outstanding - 0 - - 0 - Common stock, $0.001 par value, 120,000,000 shares authorized, 94,400,247 and 90,619,444 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit prior to the exploration stage ) ) Accumulated deficit during the exploration stage ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Period January 1, 2009 (Beginning of For the three months ended Exploration Stage) March 31, through March 31, 2013 REVENUES $ $ $ OPERATING EXPENSES: Production costs Exploration costs General and administrative Depreciation expense Loss on impairment and disposition of land and equipment -0- - 0 - Total Operating Expenses Operating Loss ) ) ) OTHER INCOME (EXPENSE): Interest expense, net, including amortization of deferred financing cost and debt discount ) ) ) Gain on revaluation of warrants Gain (loss) on revaluation of stock award ) ) Other income (expense) ) ) Total Other Income Loss from continuing operations ) ) ) Income (loss) from discontinued operations -0- ) Net loss ) ) ) Net income attributable to the non-controlling interest -0- - 0 - ) Net Loss Attributable to Applied Minerals $ ) $ ) $ ) Loss Per Share (Basic and Diluted): Loss per share from continuing operations $ ) $ ) Loss per share from discontinued operations -0- - 0 - Net Loss Per Share (Basic and Diluted) $ ) $ ) Weighted Average Shares Outstanding (Basic and Diluted) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Accumulated Accumulated Common Stock Deficit Deficit Total Additional Prior to During Stock- Paid-In Exploration Exploration holders’ Shares Amount Capital Stage Stage Equity Balance, December 31, 2012 $ $ $ ) $ ) $ Shares issued for directors fees and other services 24 -0- -0- Shares issued to third parties for cash -0- -0- Stock-based compensation expense for consultants and directors -0- -0- -0- -0- Net Loss -0- -0- -0- -0- ) ) Balance, March 31, 2013 $ $ $ ) $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Period January 1, 2009 (Beginning of For the three months ended Exploration Stage ) March 31, through March 31, 2013 Cash Flows From Operating Activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation Amortization of deferred financing costs -0- - 0 - Amortization of discount – PIK Notes -0- - 0 - Issuance of PIK Notes in payment of interest -0- - 0 - Stock issued for director and consulting services Stock-based compensation expense Gain on revaluation of warrant derivative ) ) ) (Gain) loss on revaluation of stock awards ) Gain on stock award forfeiture -0- - 0 - ) Gain on disposition of assets -0- - 0 - Gain on settlement of debts -0- - 0 - ) Other non-cash expense (income) -0- - 0 - ) Provision for doubtful accounts -0- - 0 - Loss on impairment of assets -0- - 0 - Change in operating assets and liabilities: Accounts receivable ) ) Deposits and prepaids ) Accounts payable and accrued expenses ) ) Net cash (used in) provided by discontinued operations -0- - 0 - Net cash used in operating activities ) ) ) Cash Flows From Investing Activities: Purchases of land and mining property -0- - 0 - ) Purchases of property and equipment ) ) ) Deposits related to acquisition of equipment -0- - 0 - ) Proceeds from sale of assets -0- - 0 - Net cash provided by discontinued operations -0- - 0 - Net cash used in investing activities ) ) ) Cash Flows From Financing Activities: Payments on notes payable ) ) ) Payments on leases payable -0- ) ) Proceeds from insurance settlement -0- - 0 - Proceeds from notes payable -0- - 0 - Proceeds from PIK notes payable -0- - 0 - Proceeds from sale of common stock - 0 - Payments for legal settlement -0- - 0 - ) Net cash used by discontinued operations -0- - 0 - ) Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Period January 1, 2009 (Beginning of For the three months ended Exploration Stage ) March 31, through March 31, 2013 Cash Paid For: Interest $ $ $ Income Taxes $ $
